Citation Nr: 1620037	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

1.  Entitlement to a higher initial rating for major depressive disorder and anxiety disorder, rated as 30 percent disabling prior to September 1, 2015 and 50 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

The Board remanded the instant matters in July 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim for an increased rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board also notes that, in July 2015, the Veteran's claim for service connection for hypertension was remanded to the AOJ for further development.  In September 2015, the AOJ awarded service connection for hypertension.  As the September 2015 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In July 2015, the AOJ assigned a 50 percent rating for major depressive disorder and anxiety disorder, effective September 1, 2015.  However, inasmuch as a higher rating is available for major depressive disorder and anxiety disorder, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran has been represented by several different Veterans Service Organizations during the course of the appeal.  In February 2010, the Veteran appointed The American Legion as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In February 2011, the Veteran appointed the Veterans of Foreign Wars as his accredited representative via a properly completed VA Form 21-22.  Finally, in October 2011, the Veteran appointed the Vermont Office of Veterans Affairs as his accredited representative via a properly completed VA Form 21-22.  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  Prior to July 31, 2011, the Veteran's major depressive disorder and anxiety disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of various symptoms.  


2.  From July 31, 2011, the Veteran major depressive disorder and anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity due to various symptoms. 

3.  The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to July 31, 2011 for major depressive disorder and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial 50 percent rating from July 31, 2011, but not more, for major depressive disorder and anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected major depressive disorder and anxiety disorder, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the claim for a TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated in June 2010, sent prior to the rating decision issued in September 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records and VA examination reports have been obtained and considered.  A January 2010 response from the White River Junction VA Medical Center indicates that they did not have any records related to the Veteran dated from January 1999 to December 2007.   The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms in an August 2015 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board further observes that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; however, he has not reported, and the record does not otherwise reflect, that he is in receipt of SSA disability benefits.  Moreover, during his September 2014 hearing, the Veteran testified that he was receiving SSA retirement benefits.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the record suggests that the Veteran is receiving SSA retirement benefits.  Therefore, the Board finds that there are no outstanding SSA records are relevant to the claim decided herein. 

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in July 2011 and September 2015 to determine the severity of his major depressive disorder.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected major depressive disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his major depressive disorder have worsened in severity since the last VA examinations.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the July 2015 remand directives by requesting that the Veteran identify any outstanding treatment records, obtaining VA treatment records, and obtaining a VA examination in September 2015, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a higher rating for major depressive disorder and entitlement to a TDIU.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected major depressive disorder was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his social and occupational functioning, to include his employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination to determine the nature and severity of the Veteran's major depressive disorder.  Furthermore, neither the Veteran nor his representative has argued that there was any deficiency in the September 2014 hearing.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Increased Rating Claim

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Major depressive disorder and anxiety disorder is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   
 
B.  Analysis
  
The Veteran contends that a higher rating is warranted for his psychiatric disability.  During a September 2014 hearing, the Veteran testified that he had been fired from his last job due to his aggressiveness, assertiveness and inability to accept direction from his superior.  He also testified that he showered only twice a week because he isolates inside his home, that he got very frustrated and upset quite easily in slow traffic, that he did not like crowds and that he had a quick temper.  He also described a recent incident in which he took his handgun into the woods following an argument with his wife, that he was going to "end it" and that his wife had talked him out of it.  He also testified that he experienced suicidal ideations every day.

Various lay statements were also submitted in support of the Veteran's appeal.  In an October 2010 statement, the Veteran's former co-worker described his relationship with the Veteran as good but noted that the Veteran's interactions with the department Vice-President was "very stubborn" and that he frequently expressed his concerns publically to this manager.  In a November 2010 statement, the Veteran's wife described his night terrors and violent movements while sleeping and indicated that they now sleep in separate rooms after he kicked her in the kidney while sleeping.  In a November 2010 statement, the Veteran's former co-worker indicated that the Veteran's relationship with his co-workers was good but his relationship with his supervisors was not as he behaved in a passive-aggressive or disobedient manner towards them.

A January 2010 VA treatment note indicates that the Veteran was well groomed with thought processes that were well organized.  There were no indications of psychosis/dangerousness.  Insight and judgment were found to be improved/good and cognition was found to be intact.

A March 2010 VA treatment note found the Veteran to be well dressed and groomed with spontaneous speech.  Mood was found to be pretty good with some low/anxious times.  Thoughts were found to be logical with no psychosis or dangerousness, with  insight and judgment good.  Cognition was found to be intact.

A May 2011 VA treatment note found the Veteran to be cooperative, and pleasant.  A depressed mood was reported and a similar affect was noted.  No disturbance of thinking, memory or psychomotor functioning was noted.  Eye contact was noted to be good.  While speaking of his depression, the Veteran denied any thoughts of hopelessness and denied suicidal ideations and homicidal ideations.

A June 2011 VA treatment note reflects the Veteran's reports that he had been doing "pretty well" and that he had been able to discuss points with his wife.  He reported that his mood was good and he denied symptoms of depression.  He also reported that he had been sleeping well and eating well.  Mental status examination found the Veteran to be cooperative and pleasant.  Affect was found to be congruent to the topic.

A second June 2011 VA treatment note found the Veteran to be cooperative with depressed mood and affect.  Memory, judgment, insight, speech and psychomotor activity were within normal limits.

A July 2011 VA examination report reflects the Veteran's reports of difficulty remembering events from childhood, that his wife made lists so that he remembers her requests and that he will get out of his chair to get something and forget by the time he got there.  He reported that he will go weeks at a time without shaving, two or three days without showering and that he wore the same clothes a few days in a row.  Panic attacks three or four times per month that were triggered by stressful events were reported and had no major effects on functioning were noted.  Daily suicidal ideations with occasional plan and angry outbursts in which he lashed out physically by putting holes in walls and punching doors were reported.  He reported that he had been married to his third wife since 2004, that his marriage was strained due to his mood swings and angry outbursts, that he had a good relationship with his adult daughters and youngest son and that his oldest son had a severe alcohol problem.  He also reported that he had one friend, that he attributed his lack of friendships to a tendency to isolate himself, that he no longer enjoyed his previous hobbies and that he spent his free time outside cutting wood or taking care of his yard.

Mental status examination conducted in July 2011 found the Veteran to be clean, neatly groomed and casually dressed.  Psychomotor activity and speech were found to be unremarkable.  The Veteran's attitude towards the examiner was found to be cooperative, friendly and relaxed and his effect was found to be constricted.  Mood was found to be depressed while attention was found to be disturbed due to being easily distracted and having a short attention span.  Orientation was found to be intact to person, time and place.  Thought processes and thought content were found to be unremarkable.  There were no delusions or hallucinations and he understood the outcome of his behavior.  He was found to understand that he had a problem.  Obsessive/ritualistic behavior and homicidal thoughts were denied.  Impulse control was found to be fair as he had angry outbursts on occasions and will lash out physically but he had reported anger management groups had helped.  Remote and recent memory was found to be mildly impaired while immediate memory was found to be moderately impaired.  Following this examination and a review of the Veteran's claims file, a GAF of 45 was assigned.  The Veteran was noted to have moderate to severe psychiatric symptoms that resulted in poor functioning socially, within his family and occupationally.

A June 2014 VA treatment note indicated that the Veteran was alert, that his speech was fluent and spontaneous and that his attention/concentration was fair.  Mood was found to be responsive, affect was found to be in the fair range and judgment was found to be abstract and coherent.  Judgment and insight were found to be good and behavior was found to be cooperative.

A September 2014 VA treatment note reflects the Veteran's reports that he had taken his pistol into the woods with a plan to use it but that he was disarmed by his wife.  Current suicidal and homicidal ideations were denied.  He also reported having anxiety and a panic attack six weeks to two months ago.

A December 2014 VA treatment note reflects the Veteran's complaints of increased recent depression since changing his medication.  He was found to be alert with fluent but hesitant speech and fair attention and concentration.  Affect was noted to have a better range, thoughts were found to be abstract and coherent and judgment and insight were found to be good.  Behavior was found to be good and there were no reported suicidal or homicidal ideations.

A September 1, 2015 VA PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  Other symptoms were noted to include recurrent distressing dreams, a persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance and sleep disturbances.  The Veteran reported that he lived with his wife of 11 years and described his relationship as "quite strained" due to his mood swings and that his nightmares have caused the couple to sleep separately.  He reported somnambulism on four occasions in the past four years, that he had good relations with three of his four children, that he was particularly close with his youngest child, that he maintained regular and frequent contact with his two adult children that live out of state and that he was estranged from his oldest son, who reportedly abused alcohol and drugs.  Hallucinations, delusions, suicidal ideations and homicidal ideations were denied.  The Veteran also reported the incident in which he took a loaded firearm with the intent of leaving the house and killing himself but was stopped by his wife who begged him not to kill himself.  

Mental status examination found the Veteran to be casually dressed and well-groomed.  Affect was found to be euthymic.  The examiner found that the Veteran's acquired psychiatric disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran's acquired psychiatric disorders worked in concert to impair functioning and that it would be mere speculation to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis.

For the appeal period prior to the examination conducted July 31, 2011, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent.  Prior to that time, Veteran's judgment was consistently found to be good, within normal limits, abstract and coherent while his insight was found to be good and within normal limits.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be spontaneous, within normal limits, unremarkable or fluent while affect was found to be depressed or fair and was not been found to be flattened.  Additionally, there is no evidence that the Veteran experiences panic more than once a week.  There is also no evidence that he has difficulty in understanding complex commands.

Furthermore, the Veteran reported that he remained married to his third wife, that he had a good relationship with his adult daughters and youngest son and that he was estranged from his oldest son due to his severe alcohol problem.  He also reported that he had one friend in the July 2011 VA examination, and the fact he obtained letters from co-workers show he can maintain relationships.  Moreover, while the Veteran reported that he had been fired from his last job due to his aggressiveness with his superiors, neither the letters from his former co-workers or other objective evidence confirms such an event.  

For the period after July 2011, the Board finds a rating of 50 percent but no more is warranted.  Following that examination, the Veteran has more consistently reported depressed mood, memory impairment and anxiety, irritability and decreased motivation, as well as outbursts of anger, as to support the conclusion he had reduced reliability and productivity.  However, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks occurring more than once a week; difficulty understanding complex commands; impairment of short and long term memory, judgment, or abstract thinking; obsessional rituals; near-continuous panic or depression; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss for such things as names of close relatives, own occupation, or own name.  While the Veteran reported that he went weeks without shaving, that he showered every two or three days and that he wears the same clothes a few days in a row in the September 2011 VA examination, he had been consistently found to be well-groomed when presenting to treatment providers.  Moreover, there has been no indication that the Veteran was unable to maintain minimal personal hygiene.  He is described as alert, fluent, with spontaneous speech (albeit hesitant on occasion) and there are inconsistencies in the record regarding suicidal ideation.  It was reported as daily in 2011, and there was the occasion when he had a weapon, yet other times suicidal ideation is denied.  In any event, the symptom is not shown to produce deficiencies in most areas given his positive relationship with family members and friends as well as the findings of good judgment, good insight, and abstract thinking ability described in the record.  

Notably, 2015 treatment reflects an episode where the Veteran visited his daughter in a distant state, which necessarily implies a reasonably high state of functioning as it reflects deliberations with his wife concerning the cost of the trip, and would require the actual coordination for travel including with the airline, transportation to and from airports, packing, dining, and lodging considerations.  The record simply does not reflect the types of symptoms and their effects contemplated for a 70 percent or 100 percent rating.  

In reaching this decision, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected major depressive disorder and anxiety disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria which are non-exhaustive list of symptoms.  As such, they adequately contemplate the symptoms and manifestations of psychiatric disability, and provide for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Board finds that a higher initial rating for major depressive disorder and anxiety disorder in excess of 30 percent prior to July 2011 is not warranted, and that a 50 percent rating, but not higher, from August 2011, is warranted.  

III.  TDIU

The Veteran asserts that his service-connected major depressive disorder prevents him from being able to secure and maintain substantially gainful employment.  In a June 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that he was unable to work due to authority and anger issues attributable to his PTSD.  He wrote that he had attended two years of college, that he had worked in electronic data interchange (EDI) service and that he had stopped working in November 2008.  Request for Employment Information in Connection for Claim for Disability Benefits (VA Form 21-4192), shows that the Veteran's employment from 1999 to 2006 was terminated because the position was eliminated.  With respect to the Veteran's employer from 2006 to 2008, the document shows that the employer has as a policy not to answer questions regarding the reason employees are no long employed.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
The Veteran is service-connected for sleep apnea; rated as 50 percent disabling; major depressive disorder and anxiety disorder, rated as 30 percent disabling prior to July 2011 and 50 percent thereafter; hypertension associated with sleep apnea, rated as 10 percent disabling and bilateral hearing loss, rated as noncompensably disabling.  The combined rating is 70 percent prior to July 2011; and 80 percent thereafter.  38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements.  Id.

In reaching the determination whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities. See 38 C.F.R. 
§§ 3.341, 4.16, 4.19. 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Statements from the Veteran's former co-workers submitted in November 2010 suggest that he was able develop positive working relationships with his peers but that he an acrimonious relationship with management.  During a September 2014, the Veteran testified that he had a hard time handling people in authority telling him what to do and that he had "bumped heads" with management.

The July 2011 VA examiner indicated that the current economic climate appeared to be preventing the Veteran from finding suitable employment and that his current mental condition would render him unable to stay employed given his depressed mood, fatigue, lack of motivation, lack of energy, irritability and anxiety.  However, this examiner at the same time indicated that it was less likely than not that any unemployability was the result of the Veteran's recurrent major depression and anxiety disorder.

A September 2015 VA psychological examiner found that the Veteran had difficulty in adapting to stressful circumstances, including work or work-like setting, but in and of itself, that does not describe an inability to secure or follow a substantially gainful occupation.  Likewise, another September 2015 VA examiner found that the Veteran's hypertension did not impact his ability to work.

The Board notes the Veteran's assertions that he was unable to work due to issues with authority and anger attributable to psychiatric disability; he has not asserted that his other service-connected disability impact his employment.  Indeed, the November 2010 statements from the Veteran's co-workers suggest that he was able develop positive working relationships with his peers but that he an acrimonious relationship with management.  The November 2010 letter from G. S. indicates that the Veteran behaved passive-aggressively to his superiors and sometimes engaged in flat-out disobedience.  However, while the Veteran reported that he had been terminated from his prior employment due to his aggressive behavior to his supervisors, neither the letters from his former co-workers or other objective evidence of record confirms that fact.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The most persuasive evidence indicated that the Veteran stopped working due to his difficulty accepting authority, which is not an element of, or criteria for, depression or anxiety according to the July 2011 VA examiner.  The Veteran has not alleged, and the record does not otherwise suggest, that he is unable to obtain and maintain employment due to his other service-connected disabilities.  Therefore, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.









	(CONTINUED ON NEXT PAGE)


ORDER

A higher initial rating for major depressive disorder and anxiety disorder, rated as 30 percent disabling prior to July 31, 2011, is denied. 

A higher initial rating of 50 percent for major depressive disorder and anxiety disorder, effective July 31, 2011, is granted.  

A TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


